           Case 4:20-cv-05640-YGR Document 579 Filed 05/04/21 Page 1 of 4




 1 KATIE TOWNSEND (SBN 254321)
 2
     ktownsend@rcfp.org
     REPORTERS COMMITTEE FOR
 3   FREEDOM OF THE PRESS
 4   1156 15th Street NW, Suite 1020
     Washington, D.C. 20005
 5   Telephone: (202) 795-9300
 6   Facsimile: (202) 795-9310

 7 Counsel for Reporters Committee for
 8 Freedom of the Press and 18 Media
     Organizations
 9
10

11                           UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA
13
14 EPIC GAMES, INC.,                            Case No. 4:20-cv-05640

15               Plaintiff/Counter-Defendant,   REQUEST TO MODIFY LIST OF
16                                              PRE-AUTHORIZED POOL
     v.                                         REPORTERS BY MEDIA
17                                              COALITION
18 APPLE INC.,
                                                Judge: Hon. Yvonne Gonzalez Rogers
19               Defendant/Counter-Claimant.
20
21
22
23
24
25
26
27
28
          REQUEST TO MODIFY LIST OF PRE-AUTHORIZED POOL REPORTERS BY MEDIA COALITION
                                           (20-CV-05640)
          Case 4:20-cv-05640-YGR Document 579 Filed 05/04/21 Page 2 of 4




 1          The Reporters Committee for Freedom of the Press (“Reporters Committee”),
 2 and 18 media organizations (the “Media Coalition”1), hereby submit the following
 3 request to modify the list of pre-authorized reporters providing pool coverage of the
 4 bench trial in the above-captioned matter.
 5           On April 23, 2021, the Media Coalition provided the Court a list of 12
 6 reporters from nine news organizations who agreed to provide pool coverage on a
 7 rotating basis for the duration of the trial. ECF No. 475. National Public Radio has
 8 now requested to join the pool. Accordingly, the Media Coalition respectfully
 9 requests that Bobby Allyn, a San Francisco-based technology reporter with National
10 Public Radio’s Business Desk, be added to the list of reporters pre-authorized to enter

11 the courthouse when serving as a designated pool reporter.
12          With the addition of Mr. Allyn, the list of designated pool reporters would be
13 as follows:
14             • Mike Acton and Amy Miller, MLex
15             • Bobby Allyn, National Public Radio
16
               • Dorothy Atkins, Law360
17
               • Kellen Browning and Erin Griffith, The New York Times
18
               • Paresh Dave and Stephen Nellis, Reuters
19
               • Sebastian Herrera, The Wall Street Journal
20
               • Mike Liedtke, Associated Press
21
               • Elizabeth Lopatto, The Verge
22
23
24  The media coalition is The Associated Press, The Atlantic Monthly Group LLC,
     1


25 Bloomberg L.P., The Center for Investigative Reporting (d/b/a Reveal), Dow Jones &
   Company, Inc., The E.W. Scripps Company, Gannett Co., Inc., The Information,
26 KPIX-TV, MLex, National Journal Group LLC, National Press Club Journalism
27 Institute, The National Press Club, The New York Times Company, POLITICO LLC,
   The Seattle Times Company, TEGNA Inc., and Vox Media, LLC.
28                                              2
         REQUEST TO MODIFY LIST OF PRE-AUTHORIZED POOL REPORTERS BY MEDIA COALITION
                                          (20-CV-05640)
        Case 4:20-cv-05640-YGR Document 579 Filed 05/04/21 Page 3 of 4




 1           • Leah Nylen, POLITICO
 2           • Josh Sisco, The Information
 3        If permitted by the Court, Mr. Allyn will provide pool coverage, along with
 4 other members of the press pool, on a rotating basis beginning on Monday, May 10,
 5 2021, in accordance with and in compliance with the Court’s Pre-Trial Order No. 5
 6 (ECF No. 485).
 7
 8   Dated: May 4, 2021
 9                                                 /s/ Katie Townsend
                                                   Katie Townsend
10
                                                   REPORTERS COMMITTEE
11                                                   FOR FREEDOM OF THE PRESS
                                                   1156 15th St. NW, Ste. 1020
12
                                                   Washington, D.C. 20005
13                                                 Telephone: (202) 795-9303
                                                   Email: ktownsend@rcfp.org
14
15                                                 Counsel for the Reporters
                                                   Committee for Freedom of the
16
                                                   Press and 18 Media
17                                                 Organizations
18

19
20
21
22
23
24
25
26
27
28
                                             3
       REQUEST TO MODIFY LIST OF PRE-AUTHORIZED POOL REPORTERS BY MEDIA COALITION
                                        (20-CV-05640)
        Case 4:20-cv-05640-YGR Document 579 Filed 05/04/21 Page 4 of 4




 1                            CERTIFICATE OF SERVICE
 2
          I hereby certify that on May 4, 2021, I electronically served the foregoing
 3

 4 document via ECF upon all counsel of record and via email to the Court’s Media
 5 Liaison, Nicholas Jackson.
 6
     Dated: May 4, 2021                             /s/ Katie Townsend
 7                                                  Katie Townsend
 8                                                  REPORTERS COMMITTEE
                                                      FOR FREEDOM OF THE PRESS
 9                                                  1156 15th St. NW, Ste. 1020
10                                                  Washington, D.C. 20005
                                                    Telephone: (202) 795-9303
11                                                  Email: ktownsend@rcfp.org
12
                                                    Counsel for the Reporters
13                                                  Committee for Freedom of the
14                                                  Press and 18 Media
                                                    Organizations
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                              4
       REQUEST TO MODIFY LIST OF PRE-AUTHORIZED POOL REPORTERS BY MEDIA COALITION
                                        (20-CV-05640)
